United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 28, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-41749
                        Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

FLORENCIO JIMENEZ-ESTEBAN,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1:05-CR-317-ALL
                       --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Florencio Jimenez-Esteban (Jimenez) appeals from his guilty

plea conviction and sentence for illegal reentry following

deportation in violation of 8 U.S.C. § 1326.   Jimenez argues that

the district court misapplied the Sentencing Guidelines by

characterizing his state felony conviction for possession of a

controlled substance as an “aggravated felony” for purposes of

U.S.S.G. § 2L1.2(b)(1)(C).    Jimenez’s argument is unavailing in

light of circuit precedent.    See United States v. Hinojosa-Lopez,

130 F.3d 691, 693-94 (5th Cir. 1997).   Jimenez also argues that

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-41749
                                -2-

this circuit’s precedent is inconsistent with Jerome v. United

States, 318 U.S. 101 (1943).   Having preceded Hinojosa-Lopez,

Jerome is not “an intervening Supreme Court case explicitly or

implicitly overruling that prior precedent.”   See United States

v. Short, 181 F.3d 620, 624 (5th Cir. 1999).   Jimenez requests

that this case be held pending a decision in United States v.

Toledo-Flores, 149 F. App’x 241 (5th Cir. 2005), cert. granted,

126 S. Ct. 1652 (2006).   The grant of certiorari does not alter

the authority of this court’s decisions; thus, this court

continues to follow its precedent even when the Supreme Court

grants certiorari on an issue.   Wicker v. McCotter, 798 F.2d 155,

157-58 (5th Cir. 1986).   Jimenez’s argument is without merit.

     Jimenez also argues that the “felony” and “aggravated

felony” provisions of 8 U.S.C. § 1326(b)(1) and (2) are

unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466

(2000).   His constitutional challenge is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although Jimenez contends that Almendarez-Torres was incorrectly

decided and that a majority of the Supreme Court would overrule

Almendarez-Torres in light of Apprendi, we have repeatedly

rejected such arguments on the basis that Almendarez-Torres

remains binding.   See United States v. Garza-Lopez, 410 F.3d 268,

276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).      Jimenez

properly concedes that his argument is foreclosed by
                          No. 05-41749
                               -3-

Almendarez-Torres and circuit precedent, but he raises it here

solely to preserve it for further review.

     Accordingly, the judgment of the district court is AFFIRMED.